Exhibit 10.22

 

PROMISSORY NOTE

 

Principal

 

Loan Date

 

Maturity

 

Loan No.

 

Call / Call

 

Account

 

Officer

 

Initials

$

450,000.00

 

12-04-2003

 

01-19-2005

 

9003

 

 

 

5088372

 

M4L

 

 

 

References in the shaded area are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.  Any item above
containing “***” has been omitted due to text length limitations.

 

Borrower:

SOUTHWEST CASINO AND HOTEL CORP.

Lender:

ASSOCIATED BANK MINNESOTA,

 

2001 KILLEBREW DR #312

 

NATIONAL ASSOCIATION

 

MINNEAPOLIS, MN 55425

 

1801 RIVERSIDE AVENUE

 

 

 

MINNEAPOLIS, MN 55454

 

Principal Amount: $450,000.00

 

Initial Rate: 5.000%

 

Date of Note: December 4, 2003

 

PROMISE TO PAY.  SOUTHWEST CASINO AND HOTEL CORP. (“Borrower”) promises to pay
to ASSOCIATED BANK MINNESOTA, NATIONAL ASSOCIATION (“Lender”), or order.  In
lawful money of the United States of America, the principal amount of Four
Hundred Fifty Thousand & 00/100 Dollars ($450,000.00) or so much as may be
outstanding, together with interest on the unpaid outstanding principal balance
of each advance.  Interest shall be calculated from the date of each advance
until repayment of each advance.

 

PAYMENT.  Borrower will pay this loan in one payment of all outstanding
principal plus all accrued unpaid interest on January 19, 2005.  In addition,
Borrower will pay regular monthly payments of all accrued unpaid interest due as
of each payment date, beginning January 19, 2004, with all subsequent interest
payments to be due on the same day of each month after that.  Unless otherwise
agreed or required by applicable law, payments will be applied first to any
accrued unpaid interest; then to principal; then to any unpaid collection costs;
and then to any late charges.  The annual interest rate for this Note is
computed on a 365/360 basis; that is, by applying the ratio of the annual
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding.  Borrower will pay Lender at Lender’s address shown above or at
such other place as Lender may designate in writing.

 

VARIABLE INTEREST RATE.  The interest rate on this Note is subject to change
from time to time based on changes in an index which is Lender’s Prime Rate (the
“Index”).  This is the rate Lender charges, or would charge, on 90-day unsecured
loans to the most creditworthy corporate customers.  This rate may or may not be
the lowest rate available from Lender at any given time.  Lender will tell
Borrower the current Index rate upon Borrower’s request.  The interest rate
change will not occur more often than each DAY.  Borrower understands that
lender may make loans based on other rates as well.  The Index currently is
4.000% per annum.  The interest rate to be applied to the unpaid principal
balance of this Note will be at a rate of 1,000 percentage point over the Index,
adjusted if necessary for any minimum and maximum rate limitations described
below, resulting in an initial rate of 5.000% per annum.  Notwithstanding the
foregoing, the variable interest rate or rates provided for in this Note will be
subject to the following minimum and maximum rates.  NOTICE:  Under no
circumstances will the interest rate on this Note be less than 5.000% per annum
or more than the maximum rate allowed by applicable law.

 

PREPAYMENT.  Borrower agrees that all loan fees and other prepaid finance
charges are earned fully as of the date of the loan and will not be subject to
refund upon early payment (whether voluntary or as a result of default), except
as otherwise required by law.  Except for the foregoing, Borrower may pay
without penalty all or a portion of the amount owed earlier than it is due. 
Early payments will not, unless agreed to by Lender in writing, relieve Borrower
of Borrower’s obligation to continue to make payments of accrued unpaid
interest.  Rather, early payments will reduce the principal balance due. 
Borrower agrees not to send Lender payments marked “paid in full”, “without
recourse”, or similar language.  If Borrower sends such a payment, Lender may

 

--------------------------------------------------------------------------------


 

accept it without losing any of Lender’s rights under this Note, and Borrower
will remain obligated to pay any further amount owed to Lender.  All written
communications concerning disputed amounts, including any check or other payment
instrument that indicates that the payment constitutes “payment in full” of the
amount owed or that is tendered with other conditions or limitations or as full
satisfaction of a disputed amount must be mailed or delivered to:  ASSOCIATED
BANK MINNESOTA, NATIONAL ASSOCIATION; 1801 RIVERSIDE AVENUE; MINNEAPOLIS, MN 
55454.

 

LATE CHARGE.  If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment.

 

INTEREST AFTER DEFAULT.  Upon default, including failure to pay upon final
maturity, Lender, at its option, may, if permitted under applicable law,
increase the variable interest rate on this Note to 6.000 percentage points over
the Index.  The interest rate will not exceed the maximum rate permitted by
applicable law.

 

DEFAULT.  Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

 

Series A Convertible Debentures

 

As of August 5, 2004, we had outstanding series A convertible debentures in the
aggregate principal amount of $362,500 (plus accrued and unpaid interest
thereon).  The debentures are convertible.  While Southwest does not anticipate
any further conversion, it reserves the right to permit the holders of the to
convert all or any portion of the remaining outstanding Debentures at a
conversion price deemed, in the discretion of the Board of Directors, to be in
the best interests of Southwest

 

Payment Default.  Borrower fails to make any payment when due under this Note.

 

Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

Default in Favor of Third Parties.  Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.

 

False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency.  The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture

 

--------------------------------------------------------------------------------


 

proceeding and if Borrower gives Lender written notice of the creditor or
forfeiture proceeding and desposits with Lender monies or a surety bond for the
creditor or forfeiture proceeding, in an amount determined by Lender, in the
sole discretion, as being an adequate reserve or bond for the dispute.

 

Events Affecting Guarantor.  Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.  In the event of a
death, Lender, at its option, may, but shall not be required to, permit the
guarantor’s estate to assume unconditionally the obligations arising under the
guaranty in a manner satisfactory to Lender, and, in doing so, cure any Event of
Default.

 

Change in Ownership.  Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change.  A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

Insecurity.  Lender in good faith believes itself insecure.

 

Cure Provisions.  If any default, other than a default in payment is curable and
if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding twelve (12) months, it may be cured (and no event
of default will have occurred) if Borrower, after receiving written notice from
Lender demanding cure of such default:  (1) cures the default within thirty (30)
days; or (2) if the cure requires more than thirty (30) days, immediately
initiates steps which Lender deems in Lender’s sole discretion to be sufficient
to cure the default and thereafter continues and completes all reasonable and
necessary steps sufficient to produce compliance as soon as reasonably
practical.

 

LENDER’S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance on this Note and all accrued unpaid interest immediately due, and then
Borrower will pay that amount.

 

ATTORNEYS’ FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay.  Borrower will pay Lender that amount.  This
includes, subject to any limits under applicable law, Lender’s reasonable
attorneys’ fees and Lender’s legal expenses, whether or not there is a lawsuit,
including reasonable attorneys’ fees, expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals.  If not prohibited by applicable law, Borrower also will pay any court
costs, in addition to all other sums provided by law.

 

GOVERNING LAW.  This Note will be governed by, construed and enforced in
accordance with federal law and the laws of the State of Minnesota.  This Note
has been accepted by Lender in the State of Minnesota.

 

RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future. 
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law.  Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.

 

LINE OF CREDIT.  This Note evidences a revolving line of credit.  Advances under
this Note may be requested either orally or in writing by Borrower or by an
authorized person.  Lender may, but need not, require that all oral requests be
confirmed in writing.  All communications, instructions, or directions by
telephone or

 

--------------------------------------------------------------------------------


 

otherwise to Lender are to be directed to Lender’s office shown above.  Borrower
agrees to be liable for all sums either:  (A) advanced in accordance with the
instructions or an authorized person or (B) credited to any of Borrower’s
accounts with Lender.  The unpaid principal balance owing on this Note at any
time may be evidenced by endorsements on this Note or by Lender’s internal
records, including daily computer print-outs.  Lender will have no obligation to
advance funds under this Note if:  (A) Borrower or any guarantor is in default
under the terms of this Note or any agreement that Borrower or any guarantor has
with Lender, including any agreement made in connection with the signing of this
Note; (B) Borrower or any guarantor ceases doing business or is insolvent; (C)
any guarantor seeks, claims or otherwise attempts to limit, modify or revoke
such guarantor’s guarantee of this Note or any other loan with Lender; (D)
Borrower has applied funds provided pursuant to this Note for purposes other
than those authorized by Lender; or (E) Lender in good faith believes itself
insecure.

 

INITIAL NOTE RATE PROVISION.  The Initial Note Rate is as of DECEMBER 4, 2003.

 

SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

GENERAL PROVISIONS.  Lender may delay or forgo enforcing any of its rights or
remedies under this Note without losing them.  Borrower and any other person who
signs, guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, and notice of dishonor.  Upon any change in the
terms of this Note, and unless otherwise expressly stated in writing, no party
who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability.  All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan or release
any party or guarantor or collateral; or impair, fail to realize upon or perfect
Lender’s security interest in the collateral; and take any other action deemed
necessary by Lender without the consent of or notice to anyone.  All such
parties also agree that Lender may modify this loan without the consent of or
notice to anyone other than the party with whom the modification is made.  The
obligations under this Note are joint and several.

 

SECTION DISCLOSURE.  This loan is made under Minnesota Statutes, Section 47.59.

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.  BORROWER AGREES TO
THE TERMS OF THE NOTE.

 

BORROWER:

 

SOUTHWEST CASINO AND HOTEL CORP.

 

 

BY:

 

 

 

/s/ THOMAS E. FOX, CFO of SOUTHWEST CASINO

 

AND HOTEL CORP.

 

--------------------------------------------------------------------------------